          Case 1:19-cr-00696-PAE Document 166 Filed 11/19/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                       19-CR-696 (PAE)
                       -v-
                                                                            ORDER
 ARI TEMAN,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       In light of the worsening public health conditions in the nation and New York City, the

Court would be receptive to an application by defendant Ari Teman to adjourn the date of

sentencing, which is presently scheduled for December I, 2020. The Court is mindful that

sentencing would require Mr. Teman to travel from Florida to New York City-and might also

require interstate travel by others-at a time when public health authorities are discouraging such

travel. If, however, Mr. Teman prefers to proceed with the current sentencing date, the Court

stands ready to proceed on December I.

       The Court asks that any application for an adjournment be filed promptly, by letter on the

docket of this case.

        SO ORDERED.



                                                            PAUL A. ENGELMA~ •
                                                            United States District Judge

Dated: November 19, 2020
       New York, New York
